*251The opinion of the court was delivered by
Joses, J.—
The 76th section of the act of 13th June, 1836, must be understood to refer to a definable subject. And the question is, whether the legislature intended by the description “ foreign corporation,” an incorporation chartered by another state, or persons of another state incorporated, either by this or another state. If we may presume that the legislature intended some easily ascertainable fact, we cannot suppose they intended to refer to the residence of the corporators. In many cases, it would be impossible to ascertain this. But in point of law, the character of the corporation, in this respect, depends upon the place of the charter granted.
Rule discharged.